--------------------------------------------------------------------------------

EXHIBIT 10.9


FORM OF RESTRICTED STOCK AGREEMENT


AGREEMENT dated as of the ___ day of ________________, 2011 (this “Agreement”)
by and between Northern States Financial Corporation (the “Company” or
“NorStates”), and _________________ (the “Director”).


WHEREAS, NorStates deems it advisable to award to Director restricted shares of
common stock of the Company, $0.40 par value, (“Restricted Stock”) on the terms
and conditions set forth herein (the “Award”).


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.             Restricted Stock Award.  Director shall be awarded ____ shares of
Restricted Stock. Such shares shall be awarded under the terms of the 2009
Restricted Stock Plan (the “Plan”).  Any terms not defined in this Agreement
shall have the meaning set forth in the Plan.


2.             Vesting.


(a)           The Restricted Stock subject to this Agreement shall be fully
vested on January 15, 2013, if the Director is continuously serving as a
director of NorStates or one of its affiliates through that date.


(b)           The Restricted Stock subject to this Agreement shall be fully
vested if, prior to January 15, 2013, Director dies while serving as a director
of NorStates or one of its affiliates or if Director’s service as a director of
NorStates and its affiliates terminates on account of Director becoming disabled
(within the meaning of the Company’s long-term disability plan).


(c)           The Restricted Stock subject to this Agreement shall be fully
vested if, prior to January 15, 2013, a Change in Control (as defined in the
Plan) occurs.


(d)           Except as provided in subsection 2(b) above, the portion of the
Award that is not vested as of the date of Director’s termination of service as
a director shall be forfeited by the Director and such portion shall be
cancelled by the Company.  The Director irrevocably grants to the Company a
power of attorney to transfer any unvested Restricted Stock to the Company and
agrees to execute any document required by the Company in connection with such
forfeiture and transfer.


3.             Rights as a Shareholder.  From and after the date of grant, the
Director shall have all of the rights of a shareholder with respect to the
Restricted Stock granted hereby, including the right to vote the Restricted
Stock and receive any dividends that may be paid thereon; provided however that
any additional common shares or other securities that the Director may become
entitled to receive pursuant to a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, separation or reorganization or
any other change in the capital structure of the Company shall be subject to the
same terms and restrictions as the Restricted Stock covered by this Agreement,
including, without limitation, Section 2.


4.             No Right to Continued Service.  This Agreement shall not be
construed as giving the Director the right to be retained in the service as a
director of NorStates or any affiliate thereof.


5.             Transferability; Legend.


(a)           Except for a bequest by will or a transfer under the laws of
descent and distribution, the Restricted Stock subject to the Award may not be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process.


(b)           Any certificate issued representing this Restricted Stock subject
to the Award shall recite the following legends:


“The shares represented by this certificate are subject to certain restrictions
against sale and transfer and are subject to certain repurchase rights in favor
of this corporation under the terms and conditions of a Restricted Stock
Agreement entered into by this corporation and ____________________, dated
__________, 2011, a copy of which is on file and may be examined at the
principal office of this corporation.”

 
1

--------------------------------------------------------------------------------

 

6.             Amendment and Modification.  The terms and conditions of this
Agreement are intended to comply with applicable law and shall be subject to and
limited by any requirements or limitations that may apply under any applicable
law, including the Emergency Economic Stabilization Act of 2008 as amended from
time to time, including as amended by the American Recovery and Reinvestment Act
of 2009 (“EESA”) and all regulations and guidance promulgated thereunder (the
“EESA Guidance”).  In the event that all or any portion of this Agreement is
found to be in conflict with the requirements of EESA and EESA Guidance, then in
such event this Agreement shall be automatically modified to reflect the
requirements of the law, regulation and/or guidance, and this Award shall be
interpreted and administered accordingly.  The Director acknowledges (i) that
this Agreement remains subject to the requirements of EESA and the EESA
Guidance, (ii) that it is subject to modification in order to comply with EESA
and the EESA Guidance, and (iii) that the Director agrees to immediately repay
all amounts that may have been paid to the Director under this Agreement that
are later determined to be in conflict with the requirements of EESA and the
EESA Guidance.


7.             Withholding.  By accepting this Award, the Director agrees to
make appropriate arrangements with the Company for the satisfaction of any
applicable federal, state or local income tax withholding requirements,
including the payment to the Company of all such taxes and requirements in
connection with the distribution or delivery of the Restricted Stock, or other
settlement in respect of the Restricted Stock, and the Company shall be
authorized to take such action as may be necessary as determined by the Company
(including, without limitation, withholding shares otherwise deliverable to the
Director hereunder and/or withholding amounts from any compensation or other
amount owing from the Company to the Director) to satisfy all obligations for
the payment of such taxes; provided, however, that in no event shall the value
of shares so withheld by the Company exceed the minimum withholding rates
required by applicable statutes.


8.             Miscellaneous.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois, without reference to
principles of conflict of laws.  Notwithstanding anything in the Agreement,
NorStates will not be required to comply with any term or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over NorStates or any of its
subsidiaries.


9.             Effective Date.  This Agreement will be effective upon execution
and delivery of the Agreement by both NorStates and Director.
 
NORTHERN STATES FINANCIAL CORPORATION
 
DIRECTOR
     
By:
   
By:
 
Its:
     
[Director]


 
2

--------------------------------------------------------------------------------